DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (US5411052) (hereinafter Murray) in view of Del Castillo (US6984052) (hereinafter Del Castillo).

Regarding claim 1, Murray discloses a drip chamber for an infusion tube, comprising: 
a first end arranged to receive a drip tube  [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber]. 
a second end including an exit port [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber]. 
at least one wall connecting the first and second ends [Figs. 1-2, 4-6, Col. 3 lines 20-35; enclosed chamber with inlet and outlet for liquid flow].
a space enclosed by the first and second ends and the at least one wall [Figs. 1-2, 4-6, Col. 3 lines 20-35; enclosed chamber with inlet and outlet for liquid flow].
at least one lens being directly fixed to said at least one wall and configured for receiving light transmitted through the space and focusing and transmitting the light to another lens [Figs. 1-2, 4-6, Col. 1 lines 55-68, Col. 3 lines 30-45; passing light between lenses attached to the chamber].
Murray disclose the limitations of claim 1.  However Murray does not explicitly disclose directly fixing said at least one lens to an outer surface of the at least one wall.
Del Castillo more explicitly discloses directly fixing said at least one lens to an outer surface of the at least one wall [Figs. 2-3 Col. 4 lines 12-40; tubular magnifying lens placed around the drip chamber].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Del Castillo as stated above.  By incorporating the teachings as such an illumination device which magnifies the interior of the 
Regarding claim 2, Murray discloses comprising first and second walls, respectively, substantially parallel to each other, wherein said at least one lens is directly fixed to only one of the first or second walls [Figs. 1-2, 4-6, Col. 1 lines 55-68, Col. 3 lines 30-45; passing light between lenses attached to the chamber].
Regarding claim 3, Murray discloses wherein the at least one wall forms a rectangle enclosing the space in a cross-section orthogonal to a longitudinal axis of the drip chamber  [Figs. 1-6, Col. 3 lines 20-50; walls enclosed around a chamber].
Regarding claim 4, Murray discloses further comprising a first wall and a second wall, respectively, the first lens is directly fixed to the first wall and the second lens is directly fixed to the second wall [Figs. 1-6, Col. 3 lines 20-50; walls with lens affixed].
Regarding claim 5, Murray discloses wherein said at least one lens includes a flat surface and an opposing curved surface [Figs. 1-6, Col. 3 lines 20-50; walls enclosed around a chamber].
Regarding claim 11, Murray discloses a drip chamber for an infusion tube, comprising: 
a first end including a drip tube [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber].  
a second end including an exit port; first, second, third, and fourth walls connecting the first and second ends, wherein, in a cross-section orthogonal to a longitudinal axis of the drip tube, and form a rectangle enclosing a space [Figs. 1-2, 4-6, Col. 3 lines 20-35; enclosed chamber with inlet and outlet for liquid flow].
 a drip tube including an end located in the space [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber].
[Figs. 1-6, Col. 3 lines 20-50; walls enclosed around a chamber].
Murray disclose the limitations of claim 11.  However Murray does not explicitly disclose directly fixing said at least one lens to an outer surface of the at least one wall.
Del Castillo more explicitly discloses directly fixing said at least one lens to an outer surface of the at least one wall [Figs. 2-3 Col. 4 lines 12-40; tubular magnifying lens placed around the drip chamber].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Del Castillo as stated above.  By incorporating the teachings as such an illumination device which magnifies the interior of the drip chamber which can be easily fixed and removed may be achieved (see Del Castillo Col. 3 lines 1-10).

Regarding claim 12, Murray discloses wherein the at least one lens includes a flat surface and an opposing curved surface [Figs. 1-6, Col. 3 lines 20-50; walls enclosed around a chamber].
Regarding claim 13, Murray discloses a method of forming a drip chamber for an infusion tube, the method comprising: 
forming a first end arranged to receive a drip tube [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber]. 
forming a second end including an exit port [Figs. 1-2, 4-6, Col. 1 lines 55-60; inlet and outlet for liquid flow in chamber]. 
connecting the first and second ends with at least one wall and enclosing a space with the first and second ends and the at least one wall [[Figs. 1-6, Col. 3 lines 20-50; walls enclosed around a chamber].
[Figs. 1-6, Col. 3 lines 20-50; walls with lens affixed]. 
directly fixing said at least one lens to the at least one wall [Figs. 1-6, Col. 3 lines 20-50; walls with lens affixed].

Claims 6-10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (US5411052) (hereinafter Murray) in view of Hungerford et al. (US20120095433) (hereinafter Hungerford) further in view of Del Castillo (US6984052) (hereinafter Del Castillo).

Regarding claim 6, Murray discloses an optical imaging system for use with an infusion device, comprising: 
at least one light source for emitting first light  [Figs. 1-6, Col. 1 lines 55-68, Col. 3 lines 30-45; passing light between lenses attached to the enclosed chamber with attached lens].
a chamber including first and second walls connecting first and second ends of the drip chamber, a space at least partially enclosed by the first and second walls and the first and second ends, and at least one lens, said at least one lens being fixed to one of said first and second walls, said at least one lens arranged to transmit the first light to the space or receive the first light transmitted through the space  [Figs. 1-6, Col. 1 lines 55-68, Col. 3 lines 30-45; passing light between lenses attached to the enclosed chamber with attached lens].
Murray discloses the limitations of claim 6. However Murray does not explicitly disclose a drip tube including an end that is located in space lens arranged to transmit the first light to the space or receive the first light transmitted through the space an optics system including at least one image sensor for receiving the first light from said at least one lens and transmitting data characterizing the first light received from said at least one lens.
[Fig. 1-2, 9, 0003-0008, 0080; Figs. 1-2, 0003-0008; receiving light emitted through space processor for light through drip]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Hungerford as stated above. By incorporating the teachings as such, added accuracy and versatility to an infusion system is achieved (see Hungerford 0022).
Murray and Hungerford disclose the limitations of claim 6.  However they do not explicitly disclose directly fixing said at least one lens to an outer surface of the at least one wall.
Del Castillo more explicitly discloses directly fixing said at least one lens to an outer surface of the at least one wall [Figs. 2-3 Col. 4 lines 12-40; tubular magnifying lens placed around the drip chamber].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Del Castillo as stated above.  By incorporating the teachings as such an illumination device which magnifies the interior of the drip chamber which can be easily fixed and removed may be achieved (see Del Castillo Col. 3 lines 1-10).

Regarding claim 7, Murray discloses wherein the at least one wall includes an exterior surface and said at least one lens is directly fixed to the exterior surface [Figs. 1-2, 4-6, Col. 1 lines 55-68, Col. 3 lines 30-45; passing light between lenses attached to the chamber].
Regarding claim 8, Murray discloses wherein said at least one lens includes first and second lenses, the first lens is arranged to transmit the first light to the space and the second [Figs. 1-6, Col. 3 lines 35-68; varying non limiting lens and chamber arraignments passing light].
Regarding claim 9, Murray discloses wherein a meniscus for fluid in the drip chamber is located in the space and at least one specially programmed processor is configured to calculate, from the at least one image, a position of the meniscus within the drip chamber [Figs. 1-6, Col. 3 lines 20-35; enclosed chamber with inlet and outlet for liquid flow].
Murray discloses the limitation of claim 9.  However Murray does not explicitly disclose 
a meniscus for fluid in the drip chamber is located in the space and at least one specially programmed processor.
	Hungerford discloses a meniscus for fluid in the drip chamber is located in the space and at least one specially programmed processor [Fig. 1-2, 0003-0008, 0049, 0089; drop pendant and processor calculating volume of drop].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Hungerford for the same reasons as stated above.
Regarding claim 10, Murray discloses wherein said at least one lens includes a flat surface and an opposing curved surface [Figs. 1-6, Col. 3 lines 35-68; varying non limiting lens and chamber arraignments].
Regarding claim 14, Murray discloses the limitation of claim 14.  However Murray does not explicitly disclose generating at least one image of the space, wherein the at least one image includes an image of a drop pendant from the end of the drip tube.
Hungerford discloses generating at least one image of the space, wherein the at least one image includes an image of a drop pendant from the end of the drip tube [0080, 0089; calculating meniscus and drip information].


Regarding claim 15, Murray discloses the limitations of claim 15.  However Murray does not explicitly disclose calculating a volume of the pendant drop from the image of the drop pendant.
Hungerford discloses calculating a volume of the pendant drop from the image of the drop pendant. [ABS, 0008-0010, 0080, 0089; calculating meniscus and drip information].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murray with the teachings of Hungerford for the same reasons as stated above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483